Title: To George Washington from James McHenry, 24 March 1797
From: McHenry, James
To: Washington, George

 

Dear sir
Philad[elphia] 24 March 1797.

Once more at home, and I flatter myself recovered from the fatigues of your journey. You have witnessed on your route the great affection and attachment of the people and the sound part of the community, which is still visible in every company I go into, and which I am persuaded will not diminish, though the external marks of it may gradually be less strongly expressessed. This is the least reward you could have received, or the country could have given. It is nevertheless a precious one.
Letters have arrived yesterday from Mr Pinckney dated 5 Jany Paris. He has been refused, as stated in the enclosed paper. De la Croix in a letter to Mr Munroe acknowleging his recall, informs him that no minister Plenipotentiary will be received by the Republic till such time as the grievances complained of shall be redressed. Mr Pinckney wrote after this to De la Croix: had a verbal answer by his secretary, repeating his refusal, and the propriety to avoid inconveniences of his departure. In short on the part of the ⟨Directorial⟩ minister every step is insulting, and the form of the rejection passing thro’ Mr Munroe not the least so. Mr P. notwithstanding thought his duty required that he should not leave the territory of France, without a written order or orders from the Govern, of the U.S. Thus things were situated on the 5th of last January.
I presume Congress must be called and that immediately; and that it may also be expedient in the mean while, to direct Mr Pinckney, to make another effort, such as may not commit the dignity of the U.S. and if unsuccessful retire to Hamburg or some other place to wait events or a better disposition on the part of France. I send my sincere respects and affection to Mrs Washington & Miss Custis. Adieu

James McHenry

